Title: From John Quincy Adams to Harriet Welsh, 19 September 1823
From: Adams, John Quincy
To: Welsh, Harriet


				
					
					Quincy 19 Septr 1823.
				
				I pray you in presenting my respectful & affectionate regards to Mr & Mrs Bailey to assure them of the regret that I feel in the inability to avail myself of their friendly invitation & in the loss of the satisfaction which I should have derived from a visit to them. It is now uncertain whether I shall be able to go at all to Portland; & certain that if I do, I shall not go further nor be more than one day there. I flatter myself however that my visit to them will only be postponed & made at a time of less hurry & more leisure.I am ever faithfully Yours—
				
					
				
				
			